Citation Nr: 1522218	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-28 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to VA death pension, dependency and indemnity compensation (DIC), and accrued benefits, to include whether the appellant may be recognized as the Veteran's surviving spouse for VA purposes.


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel






INTRODUCTION

The Veteran had active service from May 1970 to May 1972.  He died in January 2012.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2013 administrative decision from the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center in St. Paul, Minnesota.


FINDINGS OF FACT

1.  The Veteran died in January 2012, and the appellant did not live with the Veteran continuously until the date of his death, exclusive of his period of incarceration.

2.  The appellant is not the surviving spouse of the Veteran.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse for VA purposes are not met, and entitlement to VA death pension, DIC, and accrued benefits is not warranted.  38 U.S.C.A. §§ 103, 1102, 1304, 1310, 1311, 1541 (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.54, 3.205 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

In addition, the United States Court of Appeals for Veterans Claims (Court) held in Hupp v. Nicholson that 38 U.S.C.A. § 5103(a) notice for DIC cases, including claims for service connection for the cause of a veteran's death, generally must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The RO provided VCAA notice by letter in August 2012.  The appellant was notified of how to substantiate the claims for death pension, DIC, and accrued benefits, to include how the criteria for her to establish entitlement to recognition as the Veteran's surviving spouse for VA purposes, as well as elements (2) and (3) of Hupp.  The appellant was also provided information regarding the allocation of responsibility between the appellant and VA, and information on how VA determines effective dates. 

The Board acknowledges that in the August 2012 letter, the appellant was not notified as to how the VA determines disability ratings or the conditions for which the Veteran was service-connected at the time of his death.  Additionally, the Board acknowledges that the August 2012 notice was returned as undeliverable, and the appellant subsequently informed the RO that she had moved to Arkansas.  Although the record does not reflect that another VCAA letter was sent to the Arkansas address, the appellant's actions suggest that she did, in fact, receive another VCAA letter.  She submitted a September 2012 VCAA notice acknowledgement.  She also submitted VA Form 21-4170 Statement of Marital Relationship and statements from two individuals recorded on separate VA Form 21-4171 Supporting Statement Regarding Marriage.  The statements from the appellant indicate that she had actual knowledge of the information and evidence necessary to substantiate her claim, at least as it pertains to her seeking recognition as the Veteran's surviving spouse.  The appellant has not demonstrated any prejudice from the August 2012 notification letter initially being sent to her Kansas address.  None has any prejudice been identified by the Board.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Regarding the above-outlined deficiencies in relation to disability rating and element (1) of Hupp, as discussed below, the Board is denying the appellant entitlement to recognition as the Veteran's surviving spouse for VA purposes.  As such, the appellant does not have standing as a claimant, and remand of the case to provide the appellant with information on how the VA determines disability ratings and the conditions for which the Veteran was service-connected at the time of his death would not possibly result in the provision of new information to substantiate the appellant's claim.  As such, remand for additional notice is not warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).  Thus, the Board finds that VA has fulfilled its duty to notify.
Regarding the duty to assist, the appellant submitted evidence and statements relevant to this claim and has not identified any outstanding evidence that VA could obtain.  She has not requested a hearing.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of whether the appellant is entitled to recognition as the Veteran's surviving spouse, and therefore whether she has status as a claimant.  Because the Board concludes that the appellant is not entitled to status as a claimant, as discussed below, remand of the case for further development would not possibly result in the provision of new information to substantiate the appellant's claim for VA benefits, and such a remand is not necessary.  The Board therefore concludes that VA's duty to assist is also met.

Law and Analysis

The appellant argues that she is the Veteran's surviving spouse for VA benefits purposes, and that she is entitled to VA death pension, DIC, and accrued benefits.

Governing law provides that benefits may be paid to the surviving spouse of a Veteran if certain requirements are met.  38 U.S.C.A. §§ 1304, 1310, 1311, 1318, 1541.  A 'surviving spouse' is defined as a person who was the spouse of a Veteran at the time of the Veteran's death, and who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the Veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

To qualify as a surviving spouse, the person's marriage to the Veteran must meet the requirements of either 38 C.F.R. § 3.1(j) or 38 C.F.R. § 3.52.  See 38 C.F.R. 
§ 3.50(b).  38 C.F.R. §3.1(j) provides that marriage "means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued."  38 C.F.R. 
§ 3.1(j); see 38 U.S.C.A. § 103(c).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage or dissolution of a marriage, provided that the statement contains the date and place of the event and the full name and relationship of the other person to the claimant.  38 U.S.C.A. § 5124(a), (b); 38 C.F.R. § 3.204(a)(1).  However, VA shall require the types of evidence indicated in § 3.205 where: the claimant does not reside within a state; the claimant's statement on its face raises a question of its validity; the claimant's statement conflicts with other evidence of record; or, there is a reasonable indication, in the claimant's statement or otherwise, of fraud or misrepresentation of the relationship in question.  38 C.F.R. § 3.204(a)(2).  

In this case, the appellant's statement conflicts with the other evidence of record, as detailed below.  Evidence as indicated in 38 C.F.R. §§ 3.205 through 3.211 is therefore necessary.  Id.  

Although the appellant indicated that she had a marriage certificate, she has not submitted one or otherwise submitted certified statements from two or more eye witnesses to the alleged wedding ceremony.  38 C.F.R. § 3.205(a).  The evidence concerning the marriage's existence is limited to the claimant and other lay persons' self-reports.  Thus, the only alternative to show marriage is through common law recognition under state law.  38 C.F.R. § 3.205(a)(6).  

The appellant reports that she began living as husband and wife with the Veteran on May 24, 1998 in Kansas and lived with him there for a year.  She asserts that the Veteran then returned to California for medical reasons while she stayed in Kansas to care for her elderly mother.  She states that she lived in California with the Veteran from 2000 to 2002, then returned to Kansas, and he joined her there for the majority of 2002 until May 2003 when he went back to California.  (See September 2012 VA Form 21-4170 completed by appellant).  

Common law marriage is not recognized in California.  See Social Security Administration, B. Exhibit of the Digest of State laws on validity of common-law (non-ceremonial marriages)  
https://s044a90.ssa.gov/apps10/poms.nsf/lnx/0200305075#cali (last visited May 19, 2015).  It is, however, recognized in Kansas, where the appellant alleges she was initially married to the Veteran in 1998.  To establish a common-law marriage in Kansas, a claimant must prove: (1) capacity of the parties to marry; (2) a present marriage agreement between the parties; and (3) a holding out to the public as husband and wife.  Fleming v. Fleming, 559 P.2d 329, 331 (Kansas 1977).  Each element must coexist to establish a common-law marriage.  "Although the marriage agreement need not be in any particular form, it is essential there be a present mutual consent to the marriage between the parties."  Driscoll v. Driscoll, 552 P.2d 629, 632 (Kansas 1976).  The burden to prove a common-law marriage rests upon the party asserting it.  In re Adoption of X.J.A., 166 P.3d 396 (Kansas 2007).

The evidence detailed below clearly shows that the Veteran did not believe he was married and there is no evidence that he ever resided with the appellant, much less attempted to form a common-law marriage with her.  In medical records from 1998 onward, he identified himself as divorced and single on multiple occasions.  (See VA treatment records from 1998 and 1999; private counseling records from 1998).  Moreover, these medical records indicate that he resided in California in 1998 and 1999, rather than in Kansas as asserted by the appellant.  Crucially, he presented for VA treatment in San Fransisco on a weekly basis during this period, including on May 21 and May 28, 1998, coincident with the date she alleges he began living with her in Kansas as husband and wife.  When discussing family members in 1998 counseling sessions, the Veteran mentioned his father and mother, but did not indicate that he had a wife.  In a July 1998 record, the Veteran indicated that he was divorced and living alone in San Fransisco.  He again reported that he was divorced after a 24-year marriage in May 1999. 

In an August 2004 VA Form 21-686c, Declaration of Status of Dependents, the Veteran indicated that he was divorced from V.M. in 1994; he reported no other marriages.

Also in August 2004, the Veteran reported that he was defrauded by S.W., who had power of attorney over his financial affairs since his incarceration.  The Veteran was residing at a California correctional facility.

In November 2004, the Veteran identified a person sharing the same name and address as the appellant (B.W.) as the mother of S.W.  He believed S.W. was residing in Kansas with his mother, B.W.  He explained that he met S.W. at a Missouri correctional facility and believed that he was domiciled in Oklahoma.   

In April 2005 VA Form 5655, Financial Status Report, the Veteran indicated that he did not have a spouse.  He presented a similar narrative about S.W. and B.W. as reported in November 2004.  

The Veteran died in January 2012 in California.  His death certificate shows that his martial relationship was unknown.  

In March 2012, VA notified the Veteran's estate that his VA benefits had been suspended due to death of beneficiary.  In August 2012, the appellant sought recognition as the surviving spouse of the deceased Veteran. 

A November 2012 utility bill submitted by the appellant shows that she did not identify herself under the surname of the Veteran; rather, the name appearing on the utility bill was the same name (B.W.) as referenced by the Veteran in his November 2004 report.   

In January and September 2013, the appellant asserted that she had a valid marriage certificate, but never presented one.  She also presented equitable arguments as to the nature of her relationship with the Veteran in support of a common law marriage.  

Based on the above evidence, the Board finds that the appellant has not established that she and the Veteran entered into a common law marriage in Kansas in 1998 as she claims.  Specifically, there is no evidence of a marriage agreement between the parties, or a holding out to the public as husband and wife.  See Fleming, supra.  Instead, the evidence is indisputable that the Veteran did not in any way present himself as married to anyone.  The appellant's narrative about the marriage is inherently unbelievable in light of the additional records showing that he resided in California from 1998 until his death and his complete silence regarding any spouse or significant other.  In fact, the Veteran's reports from 2004 and 2005 and November 2012 utility bill suggest that the appellant is married to another person and is the mother of S.W., the person who allegedly defrauded the Veteran after his incarceration in 2003.

In any event, per the appellant's own admission and exclusive of the Veteran's period of incarceration, she did not live with the Veteran continuously from the date of the alleged marriage to the date of the Veteran's death.  Therefore, even if the Board was to concede that the appellant entered into a common law marriage with the Veteran, there is no evidence to show that the appellant cohabitated with the Veteran continuously until the date of his death in January 2012 (again, exclusive of his period of incarceration).  The threshold requirement for a finding of surviving spouse, therefore, is not met. 

Because there is no evidence to show that the appellant lived continuously with the Veteran from the date of the alleged common law marriage to the date of the Veteran's death in January 2012, exclusive of his period of incarceration, she cannot be considered a surviving spouse for VA purposes.  38 C.F.R. § 3.50(b)(1); 38 C.F.R. § 3.52(b).  Because the appellant is not recognized as the Veteran's surviving spouse for VA benefits purposes, she does not have standing to bring a claim for VA benefits, and therefore entitlement to VA death pension, DIC, and accrued benefits is denied.  38 U.S.C.A. §§ 103 , 503, 1102, 1304, 1310, 1311, 1541, 5107, 7104; 38 C.F.R. §§ 3.1(j) , 3.50, 3.54, 3.205.

ORDER

Entitlement to VA death pension, DIC, and accrued benefits, to include recognition of the appellant as the Veteran's surviving spouse for VA purposes, is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


